Provident Financial Services, Inc. Announces Increased Fourth Quarter and Full Year Earnings for 2012 and Declares Quarterly Cash Dividend JERSEY CITY, NJ, February 1, 2013 - Provident Financial Services, Inc. (NYSE:PFS) (the “Company”) reported net income of $16.7 million, or $0.29 per basic and diluted share for the quarter ended December 31, 2012, compared to net income of $14.9 million, or $0.26 per basic and diluted share for the quarter ended December 31, 2011. For the year ended December 31, 2012, the Company reported net income of $67.3 million, or $1.18 per basic and diluted share, compared to net income of $57.3 million, or $1.01 per basic and diluted share for the same period last year. The increase in earnings for the fourth quarter and year ended December 31, 2012, was largely attributable to continued improvements in asset quality and related reductions in the provision for loan losses, inclusive of consideration for possible loan losses related to Superstorm Sandy, while growth in both average loans outstanding and average lower-costing core deposits more than offset the impact of compression in asset yields. Christopher Martin, Chairman, President and Chief Executive Officer, commented, “Our quarterly results were strong as loan growth eclipsed 7% annualized, while earnings per share of 29 cents continued our consistent trend of producing solid results.We achieved record earnings in 2012, despite the challenging rate environment and a struggling, but improving regional economy.The growth in our commercial lending and wealth management divisions produced excellent results, augmented by quality client relationships.”Martin continued:“We conservatively provided for the potential financial impact of Superstorm Sandy on customers with businesses and residences in parts of our market.To help those communities that were the hardest hit, The Provident Bank Foundation has earmarked $250,000 to assist in their rebuilding efforts.” Declaration of Quarterly Dividend The Company’s Board of Directors declared a quarterly cash dividend of $0.13 per common share payable on February 28, 2013, to stockholders of record as of the close of business on February 15, 2013. Balance Sheet Summary Total assets increased $186.3 million to $7.28 billion at December 31, 2012, from $7.10 billion at December 31, 2011.The increase was primarily due to increases in net loans and cash and cash equivalents, partially offset by a decline in total securities. Cash and cash equivalents increased $34.2 million to $103.8 million at December 31, 2012, from $69.6 million at December 31, 2011.These cash balances are expected to be deployed to fund loan originations, the repayment of borrowings and investment purchases. The Company’s loans increased $251.2 million, or 5.4%, at December 31, 2012 to $4.90 billion from $4.65 billion at December 31, 2011.Loan originations totaled $1.7 billion and loan purchases totaled $73.7 million for the year ended December 31, 2012.The loan portfolio had net increases of $256.2 million in commercial and multi-family mortgage loans, $18.2 million in consumer loans, $17.4 million in commercial loans and $5.3 million in construction loans, which were partially offset by a decrease in residential mortgage loans of $43.6 million.Commercial real estate, commercial and construction loans represented 62.4% of the loan portfolio at December 31, 2012, compared to 59.8% at December 31, 2011. 1 At December 31, 2012, the Company’s unfunded loan commitments totaled $869.0 million, including $334.9 million in commercial loan commitments, $149.8 million in construction loan commitments and $97.2 million in commercial mortgage commitments.Unfunded loan commitments at December 31, 2011 were $770.4 million. Total investments decreased $102.4 million, or 5.8%, to $1.66 billion at December 31, 2012, from $1.76 billion at December 31, 2011.The decrease was primarily due to principal repayments on mortgage-backed securities, maturities of municipal and agency bonds, and the sale of certain mortgage-backed securities which had a high risk of prepayment, partially offset by purchases of mortgage-backed and municipal securities. Total deposits increased $271.7 million, or 5.3%, during the year ended December 31, 2012 to $5.43 billion from $5.16 billion at December 31, 2011.Core deposits, consisting of savings and demand deposit accounts, increased $442.9 million, or 11.0%, to $4.47 billion at December 31, 2012.Partially offsetting this increase, time deposits decreased $171.3 million, or 15.2%, to $957.5 million at December 31, 2012, with the majority of the decrease occurring in the 24-month and shorter maturity categories.The Company continued to develop core deposit relationships, while strategically permitting the run-off of higher-costing time deposits.Core deposits represented 82.4% of total deposits at December 31, 2012, compared to 78.1% at December 31, 2011. Borrowed funds were reduced $116.9 million, or 12.7% during the year ended December 31, 2012, to $803.3 million, as core deposit growth continued to replace wholesale funding.Borrowed funds represented 11.0% of total assets at December 31, 2012, a reduction from 13.0% at December 31, 2011. Stockholders’ equity increased $28.8 million, or 3.0% during the year ended December 31, 2012, to $981.2 million, primarily due to net income earned for the period, partially offset by dividends paid to stockholders and common stock repurchases.Common stock repurchases for the three months and year ended December 31, 2012, totaled 271,045 shares at an average cost of $14.00 per share and 678,750 shares at an average cost of $13.89 per share, respectively.As of December 31, 2012, 4.1 million shares remained eligible for repurchase.At December 31, 2012, book value per share and tangible book value per share were $16.37 and $10.40, respectively, compared with $15.88 and $9.87, respectively, at December 31, 2011. Results of Operations Net Interest Income and Net Interest Margin For the three months ended December 31, 2012, net interest income increased $296,000 from the same period in 2011, to $54.2 million.Net interest income for the year ended December 31, 2012, increased $1.3 million compared to 2011, to $217.3 million.The improvements in net interest income for the three months and year ended December 31, 2012, resulted from an increase in average interest-earning assets, primarily average loans outstanding, funded with growth in lower-costing core deposits.This improvement in earning asset volume and funding mix was partially offset by compression in the net interest margin. 2 The Company’s net interest margin for the quarter ended December 31, 2012 was 3.29%, a decrease of 2 basis points from 3.31% for the quarter ended September 30, 2012, and 10 basis points from 3.39% for the quarter ended December 31, 2011.The decrease in the net interest margin was primarily attributable to the decline in yields on interest-earning assets, which outpaced the downward re-pricing of the Company’s interest-bearing liabilities as longer-term market interest rates have declined and the yield curve has flattened.The weighted average yield on interest-earning assets was 3.92% for the three months ended December 31, 2012, compared with 3.99% for the trailing quarter, and 4.24% for the three months ended December 31, 2011.The weighted average cost of interest-bearing liabilities was 0.77% for the quarter ended December 31, 2012, compared with 0.82% for the trailing quarter, and 0.99% for the fourth quarter of 2011.The average cost of interest bearing deposits for the three months ended December 31, 2012 was 0.50%, compared with 0.54% for the trailing quarter, and 0.72% for the same period last year.Partially offsetting the effects of interest rate spread compression on the margin, average non-interest bearing demand deposits totaled $840.1 million for the quarter ended December 31, 2012, compared with $771.4 million for the trailing quarter, and $680.1 million for the quarter ended December 31, 2011.The average cost of borrowings for the three months ended December 31, 2012 was 2.29%, compared with 2.32% for the trailing quarter, and 2.34% for the same period last year. For the year ended December 31, 2012, the net interest margin decreased 11 basis points to 3.38%, compared with 3.49% for the year ended December 31, 2011.The weighted average yield on interest-earning assets declined 38 basis points to 4.08% for the year ended December 31, 2012, compared with 4.46% for the year ended December 31, 2011, while the weighted average cost of interest-bearing liabilities declined 30 basis points to 0.83% for the year ended December 31, 2012, compared with 1.13% for the same period in 2011.The average cost of interest bearing deposits for the year ended December 31, 2012 was 0.56%, compared with 0.83% for the same period last year.Average non-interest bearing demand deposits totaled $743.1 million for the year ended December 31, 2012, compared with $605.8 million for the year ended December 31, 2011.The average cost of borrowings for the year ended December 31, 2012 was 2.26%, compared with 2.55% for the same period last year. Non-Interest Income Non-interest income totaled $11.8 million for the quarter ended December 31, 2012, an increase of $3.1 million, or 35.4%, compared to the same period in 2011.The improvement in non-interest income was largely due to increases in both net gains from securities transactions and other income.Net gains on securities transactions for the quarter ended December 31, 2012, increased $2.0 million.During the period, the Company identified and sold certain mortgage-backed securities which had a high risk of accelerated prepayment.The proceeds from the sales were reinvested in similar securities with more stable projected cash flows.Other income increased $993,000 for the quarter December 31, 2012, compared to the same period in 2011, due to a $525,000 net gain recognized on the sale of a vacant parcel of land in the current period and losses previously recorded in 2011 related to the sale of the Company’s former administrative facilities.Also contributing to the improvement in other income was an increase in net gains on the sale of foreclosed real estate and an increase in gains related to loan sales. 3 For the year ended December 31, 2012, non-interest income totaled $43.6 million, an increase of $11.1 million, or 34.0%, compared to the same period in 2011.Fee income totaled $30.3 million for the year ended December 31, 2012, an increase of $4.9 million compared with the same period in 2011, largely due to an increase in wealth management fees attributable to the August 2011 acquisition of Beacon Trust Company (“Beacon”) and increased prepayment fees on commercial loans, which were partially offset by lower overdraft fee income.Net gains on securities transactions totaled $4.5 million for the year ended December 31, 2012, compared to $708,000 for the same period in 2011.During the year, the Company identified and sold certain mortgage-backed securities which had a high risk of accelerated prepayment.The proceeds from the sales were reinvested in similar securities with more stable projected cash flows.Also contributing to the increase in non-interest income, other income increased $2.0 million for the year ended December 31, 2012, compared with the same period in 2011, primarily due to a $525,000 net gain recognized on the sale of a vacant parcel of land, $568,000 in income associated with the termination of the Company’s debit card rewards program, losses previously recorded in 2011 related to the sale of the Company’s former administrative facilities, and an increase in gains resulting from a larger number of loan sales.Other-than-temporary impairment charges on investment securities declined $302,000 for the year ended December 31, 2012, compared to last year, as the Company did not experience any other-than-temporary impairment on its securities portfolio in 2012. Non-Interest Expense For the three months ended December 31, 2012, non-interest expense increased $1.2 million, or 3.2%, to $37.4 million, compared to the three months ended December 31, 2011.Compensation and benefits increased $1.4 million for the quarter ended December 31, 2012, to $19.8 million, compared to the quarter ended December 31, 2011.This increase was due to higher salary expense associated with annual merit increases, increased severance costs and increased employee medical and retirement benefit costs, partially offset by a reduction in the incentive compensation accrual.Other operating expenses increased $403,000, to $6.9 million for the quarter ended December 31, 2012, from the same period in 2011, mainly due to $545,000 of net expenses related to damages sustained at one of the Company’s branches in Superstorm Sandy, partially offset by a reduction in other operating expenses attributable to prior year costs of $227,000 associated with Hurricane Irene incurred in the quarter ended December 31, 2011.Partially offsetting these increases, amortization of intangibles decreased $218,000 for the three months ended December 31, 2012, compared with the same period in 2011, as a result of scheduled reductions in core deposit intangible amortization.FDIC insurance expense decreased $202,000 to $1.2 million for the three months ended December 31, 2012, compared with the same period in 2011, primarily due to a lower assessment rate.Net occupancy expense decreased $163,000, to $5.2 million for the three months ended December 31, 2012, compared to the same period in 2011, primarily due to reduced property taxes and lower utilities and maintenance expense. The Company’s annualized non-interest expense as a percentage of average assets was 2.05% for the quarter ended December 31, 2012, compared to 2.04% for the same period in 2011.The efficiency ratio (non-interest expense divided by the sum of net interest income and non-interest income) was 56.68% for the quarter ended December 31, 2012, compared with 57.85% for the same period in 2011. 4 Non-interest expense for the year ended December 31, 2012 was $148.8 million, an increase of $6.4 million, or 4.5%, from the year ended December 31, 2011.Compensation and benefits expense increased $6.0 million, to $80.9 million for the year ended December 31, 2012 compared to the year ended December 31, 2011, due to higher salary expense associated with annual merit increases, personnel added as a result of the Beacon acquisition, an increased incentive compensation accrual and increased employee medical and retirement benefit costs.In addition, other operating expense increased $2.2 million for the year ended December 31, 2012, compared to the same period in 2011, due primarily to increased non-performing asset related expenses, net expenses incurred due to damages sustained in Super- storm Sandy, a $213,000 charge related to the termination of a software contract in connection with the Beacon integration and $222,000 in charges related to the consolidation of underperforming branches.Data processing expense increased $818,000 for the year ended December 31, 2012, compared to the same period in 2011, due to an increase in software maintenance expense, primarily associated with technology enhancements at Beacon, and increased core processing fees.Partially offsetting these increases, impairment of premises and equipment declined $807,000 for the year ended December 31, 2012, compared to last year, due to an impairment charge incurred in the first quarter of 2011 related to the then planned sale and relocation of the Company’s former loan center.FDIC insurance expense decreased $788,000 to $5.1 million for the year ended December 31, 2012, compared with the same period in 2011.The decrease was primarily due to a lower assessment rate and a change in assessment methodology from a deposit-based to an asset-based assessment, effective in the second quarter of 2011.Net occupancy expense decreased $644,000 to $20.5 million, compared to the same period last year, due to the consolidation and relocation of the Company’s administrative offices in April 2011 and the elimination of prior year carrying costs on previously occupied facilities owned by the Company that were sold in November 2011.Additionally, amortization of intangibles decreased $564,000 for the year ended December 31, 2012, compared with the same period of 2011, as a result of scheduled reductions in core deposit intangible amortization, partially offset by the amortization of the customer relationship intangible arising from the Beacon acquisition. Asset Quality The Company’s total non-performing loans at December 31, 2012, improved to$99.0million, or 2.02% of total loans, compared with $105.7 million, or 2.19% of total loans at September 30, 2012, and $122.5 million, or 2.63% of total loans at December 31, 2011.The $6.7 million decrease in non-performing loans at December 31, 2012, compared with the trailing quarter, was largely due to a $2.4 million decrease in non-performing residential loans, a $1.8 million decrease in non-performing commercial mortgage loans, a $1.7 million decrease in non-performing construction loans and a $1.2 million decrease in non-performing commercial loans.At December 31, 2012, impaired loans totaled $109.6 million with related specific reserves of $7.2 million, compared with impaired loans totaling $114.4 million with related specific reserves of $8.4 million at September 30, 2012.At December 31, 2011, impaired loans totaled $103.2 million with related specific reserves of $9.3 million. At December 31, 2012, the Company’s allowance for loan losses was 1.43% of total loans, compared with 1.46% of total loans at September 30, 2012, and 1.60% of total loans at December 31, 2011.The Company recorded provisions for loan losses of $4.0 million and $16.0 million for the three months and year ended December 31, 2012, respectively, compared with provisions of $6.0 million and $28.9 million for the three months and year ended December 31, 2011, respectively.The provision for loan losses,for the three months and year ended December 31, 2012, included $1.5 million for possible loan losses related to Superstorm Sandy.The Company had net charge-offs of $3.9 million and $20.0 million for the three months and year ended December 31, 2012, respectively, compared with net charge-offs of $5.3 million and $23.3 million, respectively, for the same periods in 2011.The allowance for loan losses decreased $4.0 million to $70.3 million at December 31, 2012, from $74.4 million at December 31, 2011, as the weighted average risk rating of the loan portfolio improved and net non-performing asset disposition increased. 5 At December 31, 2012, the Company held $12.5 million of foreclosed assets, compared with $12.8 million at December 31, 2011.Foreclosed assets at December 31, 2012 consisted primarily of $6.5 million of commercial real estate, $5.0 million of residential real estate and $583,000 of marine vessels. Income Tax Expense For the three months ended December 31, 2012, the Company’s income tax expense was $7.9 million, compared with $5.5 million for the same period in 2011.For the year ended December 31, 2012, the Company’s income tax expense was $28.9 million, compared with $19.8 million for the same period in 2011.The Company’s effective tax rates were 32.1% and 30.0%, respectively, for the three months and year ended December 31, 2012, compared with 27.0% and 25.7% for the three months and year ended December 31, 2011, respectively.The increase in effective tax rates and income tax expense was primarily a function of growth in pre-tax income from taxable sources. About the Company Provident Financial Services, Inc. is the holding company for The Provident Bank, a community-oriented bank offering a full range of retail and commercial loan and deposit products.The Bank currently operates a network of full service branches throughout 11 counties in northern and central New Jersey. Post Earnings Conference Call Representatives of the Company will hold a conference call for investors at 10:00 a.m. Eastern Time on Friday, February 1, 2013 regarding highlights of the Company’s quarter and year ended December 31, 2012 financial results.The call may be accessed by dialing 1-877-317-6789 (Domestic) or 1-412-317-6789 (International).Internet access to the call is also available (listen only) at www.providentnj.com by going to Investor Relations and clicking on Webcast. Forward Looking Statements Certain statements contained herein are “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. Such forward-looking statements may be identified by reference to a future period or periods, or by the use of forward-looking terminology, such as “may,” “will,” “believe,” “expect,” “estimate,” “anticipate,” “continue,” or similar terms or variations on those terms, or the negative of those terms. Forward-looking statements are subject to numerous risks and uncertainties, including, but not limited to, those related to the economic environment, particularly in the market areas in which the Company operates, competitive products and pricing, fiscal and monetary policies of the U.S. Government, changes in government regulations affecting financial institutions, including regulatory fees and capital requirements, changes in prevailing interest rates, acquisitions and the integration of acquired businesses, credit risk management, asset-liability management, the financial and securities markets and the availability of and costs associated with sources of liquidity. The Company cautions readers not to place undue reliance on any such forward-looking statements which speak only as of the date made. The Company advises readers that the factors listed above could affect the Company's financial performance and could cause the Company's actual results for future periods to differ materially from any opinions or statements expressed with respect to future periods in any current statements. The Company does not undertake and specifically declines any obligation to publicly release the result of any revisions which may be made to any forward-looking statements to reflect events or circumstances after the date of such statements or to reflect the occurrence of anticipated or unanticipated events. 6 PROVIDENT FINANCIAL SERVICES, INC. AND SUBSIDIARY Consolidated Statements of Financial Condition December 31, 2012 (Unaudited) and December 31, 2011 (Dollars in Thousands) Assets December 31, 2012 December 31, 2011 Cash and due from banks $ 101,850 $ 68,553 Short-term investments 1,973 1,079 Total cash and cash equivalents 103,823 69,632 Securities available for sale, at fair value 1,264,002 1,376,119 Investment securities held to maturity (fair value of $374,916 at December 31, 2012 and $366,296 at December 31, 2011) 359,464 348,318 Federal Home Loan Bank of New York ("FHLB-NY") stock 37,543 38,927 Loans 4,904,699 4,653,509 Less allowance for loan losses 70,348 74,351 Net loans 4,834,351 4,579,158 Foreclosed assets, net 12,473 12,802 Banking premises and equipment, net 66,120 66,260 Accrued interest receivable 24,002 24,653 Intangible assets 357,907 360,714 Bank-owned life insurance 147,286 142,010 Other assets 76,724 78,810 Total assets $ 7,283,695 $ 7,097,403 Liabilities and Stockholders' Equity Deposits: Demand deposits $ 3,556,011 $ 3,136,129 Savings deposits 914,787 891,742 Certificates of deposit of $100,000 or more 324,901 383,174 Other time deposits 632,572 745,552 Total deposits 5,428,271 5,156,597 Mortgage escrow deposits 21,238 20,955 Borrowed funds 803,264 920,180 Other liabilities 49,676 47,194 Total liabilities 6,302,449 6,144,926 Stockholders' Equity: Preferred stock, $0.01 par value, 50,000,000 shares authorized, none issued — — Common stock, $0.01 par value, 200,000,000 shares authorized, 83,209,293 shares issued and 59,937,955 outstanding at December 31, 2012, and 59,968,195 outstanding at December 31, 2011 832 832 Additional paid-in capital 1,021,507 1,019,253 Retained earnings 389,549 363,011 Accumulated other comprehensive income 7,716 9,571 Treasury stock Unallocated common stock held by the Employee Stock Ownership Plan ("ESOP") Common Stock acquired by the Directors' Deferred Fee Plan ("DDFP") Deferred Compensation - DDFP 7,298 7,390 Total stockholders' equity 981,246 952,477 Total liabilities and stockholders' equity $ 7,283,695 $ 7,097,403 7 PROVIDENT FINANCIAL SERVICES, INC. AND SUBSIDIARY Consolidated Statements of Income Three Months and Year Ended December 31, 2012 (Unaudited) and 2011 (Dollars in Thousands, except per share data) Three Months Ended Year Ended December 31, December 31, Interest income: Real estate secured loans $ 38,903 $ 39,306 $ 155,078 $ 158,731 Commercial loans 10,125 10,892 40,942 42,759 Consumer loans 6,241 6,348 25,208 25,793 Securities available for sale and FHLB-NY stock 6,398 7,689 29,141 36,157 Investment securities 2,912 2,991 11,808 12,160 Deposits, Federal funds sold and other short-term investments 24 38 82 119 Total interest income 64,603 67,264 262,259 275,719 Interest expense: Deposits 5,688 8,113 25,348 36,552 Borrowed funds 4,708 5,240 19,574 23,177 Total interest expense 10,396 13,353 44,922 59,729 Net interest income 54,207 53,911 217,337 215,990 Provision for loan losses 4,000 6,000 16,000 28,900 Net interest income after provision for loan losses 50,207 47,911 201,337 187,090 Non-interest income: Fees 7,318 7,366 30,336 25,418 Bank owned life insurance 1,381 1,244 5,276 5,242 Other-than-temporary impairment losses on securities — — — Portion of loss recognized in OCI (before taxes) — — — 1,359 Net impairment losses recognized in earnings — — — Net gain on securities transactions 2,015 22 4,497 708 Other income 1,038 45 3,504 1,476 Total non-interest income 11,752 8,677 43,613 32,542 Non-interest expense: Compensation and employee benefits 19,790 18,428 80,874 74,904 Net occupancy expense 5,157 5,320 20,487 21,131 Data processing expense 2,556 2,506 10,318 9,500 FDIC Insurance 1,198 1,400 5,095 5,883 Amortization of intangibles 498 716 2,466 3,030 Impairment of premises and equipment — — — 807 Advertising and promotion expense 1,290 1,346 4,139 3,951 Other operating expenses 6,896 6,493 25,449 23,240 Total non-interest expenses 37,385 36,209 148,828 142,446 Income before income tax expense 24,574 20,379 96,122 77,186 Income tax expense 7,892 5,509 28,855 19,842 Net income $ 16,682 $ 14,870 $ 67,267 $ 57,344 Basic earnings per share $ Average basic shares outstanding Diluted earnings per share $ Average diluted shares outstanding 8 PROVIDENT FINANCIAL SERVICES, INC. AND SUBSIDIARY Consolidated Financial Highlights (Dollars in Thousands, except share data) (Unaudited) At or for the At or for the Three Months Ended Year Ended December 31, December 31, STATEMENTS OF INCOME: Net interest income $ Provision for loan losses Non-interest income Non-interest expense Income before income tax expense Net income Diluted earnings per share Interest rate spread 3.15% 3.25% 3.25% 3.33% Net interest margin 3.29% 3.39% 3.38% 3.49% PROFITABILITY: Annualized return on average assets 0.91% 0.84% 0.94% 0.83% Annualized return on average equity 6.69% 6.18% 6.88% 6.09% Annualized non-interest expense to average assets 2.05% 2.04% 2.08% 2.07% Efficiency ratio (1) 56.68% 57.85% 57.03% 57.31% ASSET QUALITY: Non-accrual loans $ $ 90+ and still accruing — — Non-performing loans Foreclosed assets Non-performing assets Non-performing loans to total loans 2.02% 2.63% Non-performing assets to total assets 1.53% 1.91% Allowance for loan losses $ $ Allowance for loan losses to total non-performing loans 71.07% 60.67% Allowance for loan losses to total loans 1.43% 1.60% AVERAGE BALANCE SHEET DATA: Assets $ Loans, net Earning assets Core deposits Borrowings Interest-bearing liabilities Stockholders' equity Average yield on interest-earning assets 3.92% 4.24% 4.08% 4.46% Average cost of interest-bearing liabilities 0.77% 0.99% 0.83% 1.13% LOAN DATA: Mortgage loans: Residential $ $ Commercial Multi-family Construction Total mortgage loans Commercial loans Consumer loans Total gross loans Premium on purchased loans Unearned discounts Net deferred Total loans $ $ 9 Notes (1) Efficiency Ratio Calculation Three Months Ended Year Ended December 31, December 31, Net interest income $ Non-interest income Total income: $ Non-interest expense: $ Expense/income: 56.68% 57.85% 57.03% 57.31% 10 PROVIDENT FINANCIAL SERVICES, INC. AND SUBSIDIARY Net Interest Margin Analysis Quarterly Average Balances (Unaudited) (Dollars in Thousands) December 31, 2012 September 30, 2012 Average Average Average Average Balance Interest Yield Balance Interest Yield Interest-Earning Assets: Deposits $ $ 24 0.25% $ $ 42 0.25% Federal funds sold and other short-term investments — 0.14% — 0.02% Investment securities(1) 3.32% 3.36% Securities available for sale 1.80% 1.87% Federal Home Loan Bank stock 4.58% 4.77% Net loans:(2) Total mortgage loans 4.55% 4.68% Total commercial loans 4.91% 4.94% Total consumer loans 4.29% 4.38% Total net loans 4.58% 4.68% Total Interest-Earning Assets $ $ 3.92% $ $ 3.99% Non-Interest Earning Assets: Cash and due from banks Other assets Total Assets $ $ Interest-Bearing Liabilities: Demand deposits $ $ 0.34% $ $ 0.39% Savings deposits 0.15% 0.16% Time deposits 1.24% 1.27% Total Deposits 0.50% 0.54% Borrowed funds 2.29% 2.32% Total Interest-Bearing Liabilities 0.77% 0.82% Non-Interest Bearing Liabilities Total Liabilities Stockholders' equity Total Liabilities and Stockholders' Equity $ Net interest income $ $ Net interest rate spread 3.15% 3.17% Net interest-earning assets $ $ Net interest margin(3) 3.29% 3.31% Ratio of interest-earning assets to total interest-bearing liabilities x x (1)Average outstanding balance amounts shown are amortized cost. (2)Average outstanding balances are net of the allowance for loan losses, deferred loan fees and expenses, loan premiums and discounts and include non-accrual loans. (3)Annualized net interest income divided by average interest-earning assets. 11 The following table summarizes the quarterly net interest margin for the previous five quarters. 12/31/12 9/30/12 6/30/12 3/31/12 12/31/11 4th Qtr. 3rd Qtr. 2nd Qtr. 1st Qtr. 4th Qtr. Interest-Earning Assets: Securities 2.13% 2.17% 2.42% 2.54% 2.44% Net loans 4.58% 4.68% 4.76% 4.83% 4.94% Total interest-earning assets 3.92% 3.99% 4.11% 4.19% 4.24% Interest-Bearing Liabilities: Total deposits 0.50% 0.54% 0.58% 0.62% 0.72% Total borrowings 2.29% 2.32% 2.20% 2.25% 2.34% Total interest-bearing liabilities 0.77% 0.82% 0.85% 0.90% 0.99% Interest rate spread 3.15% 3.17% 3.26% 3.29% 3.25% Net interest margin 3.29% 3.31% 3.39% 3.42% 3.39% Ratio of interest-earning assets to interest-bearing liabilities 1.21x 1.20x 1.18x 1.18x 1.18x 12 PROVIDENT FINANCIAL SERVICES, INC. AND SUBSIDIARY Net Interest Margin Analysis Average Year to Date Balances (Unaudited) (Dollars in Thousands) December 31, 2012 December 31, 2011 Average Average Average Average Balance Interest Yield Balance Interest Yield Interest-Earning Assets: Deposits $ $ 81 0.25% $ $ 0.25% Federal funds sold and other short-term investments 1 0.09% — 0.01% Investment securities(1) 3.35% 3.52% Securities available for sale 2.03% 2.64% Federal Home Loan Bank stock 4.63% 4.61% Net loans:(2) . Total mortgage loans 4.74% 5.08% Total commercial loans 5.04% 5.56% Total consumer loans 4.40% 4.64% Total net loans 4.75% 5.11% Total Interest-Earning Assets $ $ 4.08% $ $ 4.46% Non-Interest Earning Assets: Cash and due from banks Other assets Total Assets $ $ Interest-Bearing Liabilities: Demand deposits $ $ 0.40% $ $ 0.67% Savings deposits 0.16% 0.33% Time deposits 1.31% 1.52% Total Deposits 0.56% 0.83% Borrowed funds 2.26% 2.55% Total Interest-Bearing Liabilities 0.83% 1.13% Non-Interest Bearing Liabilities Total Liabilities Stockholders' equity Total Liabilities and Stockholders' Equity $ Net interest income $ $ Net interest rate spread 3.25% 3.33% Net interest-earning assets $ $ Net interest margin(3) 3.38% 3.49% Ratio of interest-earning assets to total interest-bearing liabilities x x (1)Average outstanding balance amounts shown are amortized cost. (2)Average outstanding balances are net of the allowance for loan losses, deferred loan fees and expenses, loan premiums and discounts and include non-accrual loans. (3)Annualized net interest income divided by average interest-earning assets. 13 The following table summarizes the year-to-date net interest margin for the previous three years. Year Ended 12/31/12 12/31/11 12/31/10 Interest-Earning Assets: Securities 2.32% 2.79% 3.15% Net loans 4.75% 5.11% 5.39% Total interest-earning assets 4.08% 4.46% 4.73% Interest-Bearing Liabilities: Total deposits 0.56% 0.83% 1.09% Total borrowings 2.26% 2.55% 3.18% Total interest-bearing liabilities 0.83% 1.13% 1.46% Interest rate spread 3.25% 3.33% 3.27% Net interest margin 3.38% 3.49% 3.45% Ratio of interest-earning assets to interest-bearing liabilities 1.19x 1.16x 1.14x 14
